Citation Nr: 0021111	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for ulcerative colitis, 
status post total colectomy and ileostomy.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the veteran's claim of 
entitlement to service connection for ulcerative colitis, 
status post total colectomy and ileostomy. The veteran timely 
appealed this determination.

In a decision of April 1999, the Board denied this claim.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
1999, the parties filed a joint motion requesting that the 
Court vacate the Board's decision, and remand the matter to 
the Board.  The Court granted the joint motion in a December 
1999 order.  The case has returned to the Board for 
compliance with the directives of the joint motion.

At the time of the Board's decision in April 1999, the 
veteran's accredited representative was the Disabled Veterans 
of America.  However, subsequent to this decision, the VA 
received a power of attorney, dated in June 1999, in which 
the veteran appointed Keith D. Snyder, Attorney at Law, as 
his representative.


REMAND

Although the claims file includes a June 1956 separation 
examination report that is negative for any complaint or 
finding of any gastrointestinal disability, the majority of 
the veteran's service medical records are not in the claims 
file.  In February 1994, the National Personnel Records 
Center (NPRC) informed the VA that the veteran's service 
medical records were incomplete and presumed to have been 
destroyed by fire.  The veteran later provided completed NA 
forms 13045, 13055, 13105 and 13151 in an attempt to assist 
the VA in its search for his service medical records.  In 
response to a request for a search of alternative records, 
the NPRC indicated that a search revealed that no medical 
records existed at the field station identified by the 
veteran, and that there were no morning reports, sick bay or 
hospital records or records from the U. S. Army Surgeon 
General's Office (SGO).

As pointed out in the joint motion, the claims file reflects 
search requests for the veteran's service medical records.  
However, the parties noted that it is unclear whether 
requests from all alternative sources were requested.  

In particular, the parties noted that the veteran alleged 
that he had received treatment in Chitose, Japan, in 1956.  
In this regard, a review of the claims file reflects that 
during his Board hearing in February 1999, the veteran 
testified that he had been treated for gastrointestinal 
complaints during his military service in the winter of 1956.  
He maintained that this treatment was conducted at a U. S. 
Air Force hospital in Chitose, Japan.  The veteran claimed 
that his treating physician had informed him at that time 
that he suffered with colitis.  In a written statement 
submitted at this hearing, the veteran asserted that the 
name/identification of the U. S. Air Force Hospital in 
Chitose, Japan had changed during the 1950's.  He alleged 
that the NPRC had used the inappropriate unit designation in 
its attempt to retrieve his service medical records.  The 
veteran requested that the VA search for his hospitalization 
records under the unit's earlier designation; however, no 
additional development was undertaken prior to the Board's 
decision.

Thus, the veteran has identified service medical records that 
appear to be pertinent to this claim and may not have been 
appropriately searched.  Hence, further development to obtain 
service medical or alternative records is required.  In a 
recent decision, the United States Court of Appeals for the 
Federal Circuit held that it was procedural error for VA not 
to exhaust all available means of obtaining service medical 
records that are relevant to a claim and have specifically 
been identified by a claimant.  See Hayre v. West, 188 F.3d 
1327, 1331 (Fed. Cir. 1999).  

Following completion of all necessary development to the 
extent possible, the RO should again adjudicate the claim.  
In accomplishing such readjudication, the RO's attention is 
directed to O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), 
in which the Court held that the VA has a heightened duty to 
explain its findings and conclusions, and to consider the 
benefit-of-the-doubt rule at 38 U.S.C.A. § 5107(a), in the 
absence of service medical records that are presumed 
destroyed.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development (through contact with the 
NPRC and any other appropriate entity) to 
obtain service medical or alternative 
records for the veteran's period of 
service, to specifically include records 
of hospitalization or treatment for 
gastrointestinal complaints during the 
winter of 1955-56 in Chitose, Japan.  
Medical records for the following units 
should be researched:  1) U. S. Army 
Security Agency, 8612 AU Field Station; 
2) U. S. Air Force 0004th Tactical 
Hospital in Chitose, Japan, and 3) U. S. 
Air Force 6028th Tactical Hospital in 
Chitose, Japan.  The NPRC (and any other 
contacted entity) should be requested to 
pursue all relevant avenues of inquiry 
regarding these missing records, to 
include unit morning reports, SGO 
records, and/or similar types of 
evidence.  

2.  If the requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  In 
addition, the RO should inform the 
veteran that additional search of the 
available records has yielded negative 
results and provide him with the 
opportunity to conduct and submit 
evidence from his own independent search, 
consistent with the Court's decision in 
Hayre v. West, 188 F.3d 1327, 1332 (Fed. 
Cir. 1999).

3.  The RO should also afford the veteran 
the opportunity to submit any additional 
evidence in support of his claim, to 
include statements from relatives, 
friends, or fellow servicemembers.  He 
should also be informed that alternative 
contemporaneous evidence such as letters 
home, news accounts, and private medical 
records may be submitted to help verify 
his claimed in-service experiences.

4.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for ulcerative 
colitis, status post total colectomy and 
ileostomy, on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority, to specifically include 
the Hayre and O'Hare decisions, cited to 
above.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to comply with an order of the 
Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




